255 S.W.3d 533 (2008)
James HILLIS, Appellant,
v.
TREASURER OF MISSOURI AS CUSTODIAN OF SECOND INJURY FUND, Respondent.
No. ED 90751.
Missouri Court of Appeals, Eastern District, Division Three.
June 17, 2008.
Edward A. Gilkerson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cape Girardeau, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J, and GLENN A. NORTON, J.

ORDER
PER CURIAM.
James Hillis ("Hillis") appeals the award of the Labor and Industrial Relations Commission ("the commission") affirming the decision of the administrative law judge ("ALJ") to deny Hillis' claim against the Missouri State Treasurer, as custodian of the Second Injury Fund ("Second Injury Fund"). Hillis claims the commission erred in affirming the ALJ's award because it was not supported by competent and substantial evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).